DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-33 and 36-43 are rejected under 35 U.S.C. 103 as being unpatentable over Shinoda et al. (8,657,121) in view of Peeters et al. (6,511,149).

 	Regarding claim 22, Shinoda teaches an apparatus for selectively depositing a particulate material onto a substrate, comprising: 
a material ejector body (fig. 6, item 1) defining a nozzle (fig. 6, see illustration) and a microchannel region (fig. 6, region with item 121) therein; 
a microchannel (fig. 6, item 121) disposed within the microchannel region the microchannel comprising wall structures defining a nozzle profile (see fig. 8, note wall structures 121 defining nozzle 12); 
a particulate inlet channel (fig. 6, see illustration) disposed within a tapered region the nozzle and substantially uniformly spaced apart from at least first and second opposite and tapered surfaces of the nozzle to thereby define substantially symmetrical first and second flow regions (see fig. 6, see illustration) between the particulate inlet channel and the at least two opposite surfaces of the nozzle (see fig. 6, note that a surface, in itself, cannot be tapered); 
at least one particulate transport subsystem disposed with the particulate inlet channel (fig. 6, item 33, note that any portion of the particulate flow path could be defined as a “transport subsystem”);
a particulate reservoir communicatively coupled to the particulate inlet channel for delivery of particulate material (col. 10, lines 31-45, note that there must be a reservoir to provide sample particulate to inlet 15); 
a propellant source communicatively coupled to the nozzle (col. 10, lines 31-45, note that there must be a propellant source connected to sheath inlet 14); 
the particulate inlet channel disposed relative to the propellant source and within the nozzle such that propellant provided by the propellant source may flow substantially uniformly past the particulate inlet channel within the first and second flow regions (see fig. 6, note particulate is discharged by end of channel 16 to be uniformly surrounded by sheath fluid in nozzle area 181); 
wherein particulate material may be provided by the particulate reservoir to the particulate inlet channel (see fig. 6), the particulate material transported by propellant flowing substantially uniformly past the particulate inlet channel within the first and second flow regions (see fig. 6), and carried by the propellant to exit the material ejector body through the microchannel region toward the substrate (see figs. 6 and 9),
the particulate material metered by the particulate transport subsystem and transported from the particulate transport subsystem by propellant flowing substantially uniformly past the particulate inlet channel within the first and second flow regions (Shinoda, see fig. 6, col. 20, lines 7-20, Note that the flow rate of the propellant is metered by the cytometer).
(See illustration below. Note that the newly added language direction to “a tapered region of the nozzle” could mean more than one thing. Examiner has defined the tapered region as shown below. Note that the claim does not require anything to the effect of where the particulate inlet channel overlaps the angled surfaces of a tapered region of the nozzle in a particular direction but only that the particulate inlet channel is “disposed within the tapered region.” Further, note that “region” is broad, and a “tapered region” can include portions that are not tapered, such as those surfaces of the nozzle that are parallel to surfaces of the particulate inlet channel). 
Note that, according to MPEP 2144.04, a change in shape is only patentable if such a change in shape would not have been obvious at the time of invention. Thus, even if, for the sake of argument, Shinoda did not teach the structure of the device as claimed above and illustrated below, Examiner could argue that the extension of the end port of the particulate inlet channel so as to overlap the angled surfaces in a direction perpendicular to the particulate inlet channel would have been a change in shape that would have been an obvious modification of the arrangement of Shinoda. 
Shinoda does not teach wherein the particulate transport subsystem is electrostatic. Peeters teaches this (Peeters, col. 3, lines 28-35). It would have been obvious to one of ordinary skill in the art at the time of invention to use an electrostatic particulate transport system, as disclosed by Peeters, in the device disclosed by Shinoda because doing so would amount to combining prior art elements according to known methods to yield predictable results. 


    PNG
    media_image1.png
    520
    633
    media_image1.png
    Greyscale

 	Regarding claim 23, Shinoda in view of Peeters teaches the apparatus of claim 22, wherein the wall structure comprises a longitudinal body having a proximal end and a distal end, and wherein the proximal end comprises an end treatment selected from the group consisting of: a radius planform, a wedge planform, and an angled planform (Shinoda, see fig. 8A, Note that the walls extend past the hashed 121 numeral to angled areas with thetas). 	Regarding claim 24, Shinoda in view of Peeters teaches the apparatus of claim 22, wherein the particulate inlet channel is provided with a plurality of independently controllable electrostatic particulate transport subsystems (Peeters, col. 21, lines 18-28, Note that if multiple inlet channels are used, disclosed by Peeters, a plurality of independently controllable electrostatic particulate transport subsystems are necessarily employed). 	Regarding claim 25, Shinoda in view of Peeters teaches the apparatus of claim 24, further comprising a plurality of particulate reservoirs, each the particulate reservoir communicatively coupled to an independently controllable electrostatic particulate transport subsystem (Peeters, fig. 28, items 28C-28K). 	Regarding claim 26, Shinoda in view of Peeters teaches the apparatus of claim 24, further comprising a controller for controlling the at least one electrostatic particulate transport subsystem as a function of propellant flow velocity between the particulate inlet channel and the microchannel region (Shinoda, col. 20, lines 7-20, Peeters, see fig. 35). 	Regarding claim 27, Shinoda in view of Peeters teaches the apparatus of claim 26, further comprising a flow sensor communicatively coupled to the controller and disposed with a region between the particulate inlet channel and the microchannel region, the controller controlling the at least one electrostatic particulate transport subsystem responsive to data provided by the flow sensor (Shinoda, col. 20, lines 7-20). 	Regarding claim 28, Shinoda in view of Peeters teaches the apparatus of claim 27, further comprising a gating electrode coupled to the flow sensor and wherein the controller is configured to switch the gating electrode on or off based on an output of the flow sensor (Peeters, col. 16, lines 53-57).

 	Regarding claim 29, Shinoda in view of Peeters teaches the apparatus of claim 28, wherein a gating voltage of the gating electrode is based on the propellant flow velocity between the particulate inlet channel and the microchannel region (Peeters, col. 19, lines 6-38, Note that when Peeter’s metering technique is applied to Shinoda, the pressure (and velocity) between the inlet and the microchannel is what is calculated). 	Regarding claim 30, Shinoda in view of Peeters teaches the apparatus of claim 29, wherein the gating voltage is calculated by determining a pressure inside the particulate inlet channel (Peeters, col. 19, lines 6-38, Note that when Peeter’s metering technique is applied to Shinoda, the pressure (and velocity) between the inlet and the microchannel is what is calculated).
 	Regarding claim 31, Shinoda in view of Peeters teaches the apparatus of claim 22, wherein the microchannel region defines an exit flow plane, and further wherein the particulate inlet channel lies in the exit flow plane (Shinoda, compare figs. 6, 9). 	Regarding claim 32, Shinoda in view of Peeters teaches the apparatus of claim 22, wherein the material is selected from the group consisting of: marking materials visible to an unaided eye; marking materials not visible to an unaided eye; surface finish material; chemical materials; biological materials; medicinal materials; therapeutic materials; manufacturing materials; medicine; and immunization material (Shinoda, col. 1, lines 24-49). 	Regarding claim 33, Shinoda in view of Peeters teaches the apparatus of claim 22, wherein the material comprises a pharmaceutical material (Shinoda, col. 1, lines 24-31).
 	Regarding claim 36, Shinoda in view of Peeters teaches apparatus of claim 22, wherein the microchannel region has a rectangular cross section (Shinoda, fig. 6, Note that, for purposes of this rejection, the microchannel region is being taken to be a rectangular region of the device in which the microchannel is disposed).  	Regarding claim 37, Shinoda in view of Peeters teaches the apparatus of claim 22, wherein the particulate inlet channel is longitudinally aligned with the microchannel region and has an outlet facing the microchannel region (Shinoda, see fig. 6). 	Regarding claim 38, Shinoda in view of Peeters teaches the apparatus of claim 22, wherein each of the two opposite surfaces of the nozzle are arranged at a first angle .phi.<90 degrees with respect to a longitudinal axis of the particulate inlet channel (Shinoda, see fig. 16, Note angled walls of area 17). 	Regarding claim 39, Shinoda in view of Peeters teaches the apparatus of claim 38, wherein the microchannel region has a first wall and an opposing second wall (Shinoda, see fig. 8A), each of the first and second walls of the microchannel region arranged at a second angle with respect to the longitudinal axis of the material inlet channel (Shinoda, see fig. 6). 	Regarding claim 40, Shinoda in view of Peeters teaches the apparatus of claim 39, wherein the second angle is different than the first angle (Shinoda, see fig. 6). 	Regarding claim 41, Shinoda in view of Peeters teaches the apparatus of claim 39, wherein the first wall of the is parallel to the opposing second wall (Shinoda, see fig. 6).

Regarding claim 42, Shinoda in view of Peeters teaches the apparatus of claim 22 wherein:
the at least first and second angled surfaces of the nozzle are angled surfaces; and
the particulate inlet channel is disposed within the nozzle and substantially uniformly spaced apart from the at least first and second opposite and angled surfaces of the nozzle to thereby define the substantially symmetrical first and second flow regions between the particulate inlet channel and the at least two opposite and angled surfaces of the nozzle (see claim 22 rejection, illustration).

	Regarding claim 43, Shinoda in view of Peeters teaches the apparatus of claim 22, wherein the microchannel is spaced apart from the particulate inlet channel by a collection region (Shinoda, see fig. 6, Note space between microchannel 12 and particulate inlet channel 16 in tapered area of nozzle 17, as defined in claim 22 rejection). 

Claims 34 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Shinoda in view of Peeters as applied to claim 22 above, and further in view of Voyiazis et al. (2004/0147906).

 	Regarding claims 34 and 35, Shinoda in view of Peeters teaches the apparatus of claim 22. Shinoda in view of Peeters does not teach wherein the material ejector body is configured to deliver a drug transdermally to a biological tissue. Voyiazis teaches this (Voyiazis, [0065]). It would have been obvious to use the microchannel chip disclosed by Shinoda in view of Peeters as an implant for drug delivery to tissues, as disclosed by Voyiazis, because doing so would amount to using the prior art device for a well-known purpose. 

Response to Arguments
Applicant's arguments filed 8/30/2022 have been fully considered but they are not persuasive. The claims have been amended to further specify the structure of the device, but the amendments fail to distinguish the claimed invention from the prior art. The rejections above have been updated to reflect the changes to the claims. The standing prior art rejection is maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853